Citation Nr: 0832518	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of left leg 
and left foot injuries.  


REPRESENTATION

Appellant represented by:	George Petersen, Paralegal 
Advocate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1956 to September 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C which declined to reopen a claim for 
service connection for residuals of injuries to the left foot 
and leg.  In April 2004, the Board reopened the claim and 
remanded the case for further development.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

As noted, this claim was remanded by the Board in April 2004.  
Unfortunately, residual due process considerations require 
the claim to again be remanded.  

The veteran is seeking entitlement to service connection for 
residuals of left leg and foot injuries suffered during 
military service.  He claims that sometime between February 
and May 1957, he injured his left leg and foot during a 
parachute jump either when his foot caught in a hole on 
landing, or when he was blown off course into a wooded area 
and his left leg struck a tree.  He reports receiving 
outpatient whirlpool treatment, pain medication, a cast, and 
crutches from the base dispensary between February and May 
1957.  The veteran also reports that he was placed on light 
duty during this time, and was reassigned first to the motor 
pool and later as a switchboard operator.  After undertaking 
two more jumps, the veteran claims that he informed his 
commanding officer that he could no longer jump due to pain.  
Reportedly he was then transferred to Fort Dix and given an 
early release from service because of his disability.

The April 2004 remand instructed the AMC to develop the 
evidence.  In part, VA was to "ask the veteran to identify 
the name, address, and approximate (beginning and ending) 
dates of all health care providers who have treated him for 
his residuals of the left leg and left foot injuries since 
September 1957."  The veteran supplied a VA Form 2-4142, 
dated in June 2004, which noted treatment received at the 
Baltimore VA hospital for a foot injury in 1957 and 1958.  
While this development seems to have been ordered in April 
2005, the record lacks any response from that facility.  
Further development to obtain those VA records is therefore 
required.  38 U.S.C.A. § 5103A (West 2002) .

Efforts to obtain service medical records concerning the 
veteran's active military service have been taking place for 
several years.  To this, the veteran's DD Form 214 shows his 
service number to be "XX XXX 262."  (The complete number is 
redacted for privacy purposes.)  Significantly, as part of a 
search for separation documents in October 1999, and February 
and July 2000 service number "XX XXX 265" was utilized.  
The National Personnel Records Center informed VA that the 
records were unavailable, and in March 2003, informed VA that 
the veteran's records were "fire-related."  The following 
service number was referenced:  "XX XXX 262."  This appears 
to be the veteran's correct service number.  

Significantly, however, in November 2006, the National 
Personnel Records Center again informed VA that records under 
"XX XXX 265" could not be identified.  It did note, 
however, that some fire related Army service records 
pertaining to a [redacted]  with a service number ending in 
"262" had been identified.  "[redacted]" is the name under 
which the veteran's DD-214 is listed.

Based upon the apparent confusion of the service numbers and 
the appellant's name another attempt to secure pertinent 
records is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure all 
pertinent medical records associated with 
treatment afforded the veteran at the VA 
Medical Center in Baltimore, Maryland in 
1957 to 1958.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should again contact the NPRC 
and request the veteran's service medical 
records, service personnel records, as 
well as copies of any pertinent morning 
reports for the Headquarters and 
Headquarters, 325th Signal Battalion, 
11th Airborne Division in Augsburg, 
Germany, dated from February to May 1957 
which may pertain to a jump accident 
involving the appellant.

Specifically advise the NPRC that the 
veteran in this case has gone by two 
names and that throughout the course of 
this appeal two different service numbers 
have been utilized for record searches.  
As such, the National Personnel Records 
Center should be certain that it uses the 
CORRECT service number and that it 
searches under both names.  

3.  After the development requested has 
been completed, the RO should review the 
measures taken to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If they are deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with a VA medical 
examination, then such development must 
be undertaken by VA.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007).

5.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for residuals of left 
leg and foot injuries.  The RO is advised 
that it is to make determinations based 
on the laws and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the united States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

